Exhibit 10.70

AGREEMENT FOR SALES OF

BUILDINGS IN STOCK

No.: Su Wu Qi 201101060075

Made by Bureau of Housing and Urban-Rural Development of

Suzhou City

2010 Edition

NOTICE TO USERS

 

- 1 -



--------------------------------------------------------------------------------

I. This agreement is the model text for agreement for sales of buildings in
stock which is made by Bureau of Housing and Urban-Rural Development of Suzhou
City according to the relevant policies and regulations of state, province and
municipality. This agreement shall be used in sales of buildings in stock within
urban areas of Suzhou city.

II. Sales of buildings in stock are civil juristic acts. The buyer and seller
shall read and understand the content of this agreement before signing it. If
the two parties have different interpretation of the fixed content or
professional terms in this agreement, they may consult Real Estate Market
Management Office of Suzhou City.

III. Buildings in stock in this agreement refer to the houses, owners of which
have legally acquired the House Ownership Certificate and the State-owned Land
Use-right Certificate.

IV. The fixed contents in this agreement shall not be modified. The two parties
may determine the words or content in the brackets, blanks in attachments and
the underlined space.

V. After negotiations, the buyer and seller shall prepare, modify and proofread
the electronic version of this agreement on line relying on the online
management system for sales of buildings in stock in Suzhou downtown and set
their own specific passwords after the confirmation. The paper copy of agreement
shall be immediately printed out by the transaction office for signing contract
on the internet and signed and sealed by both parties, and then the electronic
version shall be uploaded for records.

VI. The specific passwords set by both parties shall be composed of English
letters (including uppercase and lowercase) and Arabic numerals without any
space or other symbols therein and the number of characters shall range from 7
to 20. Once the specific passwords have been set, this agreement mustn’t be
changed by any person.

VII. Bureau of Housing and Urban-Rural Development of Suzhou City is in charge
of interpreting the fixed contents in this agreement and operating items for
signing contract on line.

 

- 2 -



--------------------------------------------------------------------------------

AGREEMENT FOR SALES OF BUILDINGS IN STOCK

All Parties:

Seller:        Wearnes Global (Suzhou) Co.,
Ltd.                                         
                                               

No. of Form of Listing & Registration for Sale:    Su Wu Shou Gua
201101060086                            

Name:                                                                          
      Nationality:________________

Name of Legal Representative:    Tay Pi Lan                 Nationality:
Singapore        

ID Certificate or Passport:               Company’s Certificate or License:

ID Certificate or Passport
No.:        320500400010271                                         

Address:    Ground Floor, Building 33, Metropolis Garden, Suzhou City, Jiangsu
Province    

Tel:            62567339                                         
Postcode:                                

Guardian:                                                                      
Nationality:                                    

ID Certificate or Passport:    ID Card       Company’s Certificate or
License:              

ID Certificate or Passport No.:                                        
                                                 

Address:                                                                 
                                                             

Tel:                                                                  
                    Postcode:                            

Entrusted Agent Name:                                       
                        Nationality:                                     
       

ID Certificate or Passport:                                               
Certificate or Passport No.:            

Address:                               
                                         
                                                                 

Tel:                                                                          
            Postcode:                                           

Intermediary Agency:                                        
                                                                         

Intermediary Agency Entrustment Agreement
No.:                                        
                                        

Name of Legal Representative:                          
Nationality:                        

Business License Registration No.:                                        
                        

Broker Agent Registration No.:                                        
                                             

Registered Address:                                                         

Tel:                                           
Postcode:                                                         

Name of the Real Estate Broker:                        

Qualification Certificate No.:                        

Address:                                                                  
           

Tel:                                                         
Postcode:                                         

The Buyer:   MFLEX (Suzhou) Co., Ltd.                                         
                   

No. of Form of Listing & Registration for Purchase: Su Wu Gou Gua
201101060075                        

Name of Principal:                                       
                                         
Nationality:                                    

Spouse: None

Underaged Children: None

 

- 3 -



--------------------------------------------------------------------------------

Name of Legal Representative:    Jin Lei         Nationality:

ID Certificate or Passport:                     Company’s Certificate or
License: Business License        

ID Certificate or Passport No.: 320500400012839  

Address: No. 68 Nanhu Road, Wuzhong District

Tel:  82286514        Postcode:

Guardian:                               
                             Nationality:                                 

ID Certificate or Passport:        ID Card    Company’s Certificate or
License:                    

ID Certificate or Passport No.:                                        
                                         
                                       

Address:                                                                  
                                                                            

Tel:                                                                  
       Postcode:

Entrusted Agent Name:                                        
    Nationality:                                

ID Certificate or Passport:                    ID Certificate or Passport
No.:                    

Address:                                                                  
                                                                            

Tel:                                                                  
       Postcode:                                

Intermediary Agency:                                         

Intermediary Agency Entrustment Agreement
No.:                                        
                                    

Name of Legal Representative:                Nationality:                

Business License Registration No.:                                        
                                    

Broker Agent Registration No.:                                        
                                    

Registered Address:                                       
                         

Tel:                                 Postcode:                                 

Name of the Real Estate Broker:                Qualification Certificate
No.:                    

Address:                                                                  
           

Tel:                                  Postcode:                                 

During performance of the agreement, all the above-mentioned addresses are the
legal addresses for service. Where there are any changes of any address, all
parties concerned shall be notified in time.

The buyer undertakes that the house shall be the only house (including
commercial housing) his family (including the principal, spouse and underaged
children) has bought since November 4, 2010. The buyer will bear all legal
responsibilities (including banning from house registration) resulting from
submitting false information about family member(s) and giving false undertaking
mentioned above.

According to the provisions in Contract Law of the People’s Republic of China,
Law of the People’s Republic of China on Administration of the Urban Real
Estate, Jiangsu Urban Real Estate Trading Management Regulations and Urban Real
Estate Transfer Management Regulations, the seller sold the house mentioned
below and its state-owned land-use right to the buyer via Real Estate Trading
Center of Wuzhong District, Suzhou City. By consensus, the two parties reach the
following agreement on the basis of equality, voluntarism, fairness,
law-abidingness and faith.

Article 1: The basic information of the house.

1. Location: South Yuehu Rd., Puzhuang Town, Wuzhong District, Suzhou City

2. Housing Ownership Certificate
No.:    00046543                                                             

3. State-owned Land Use-right Certificate
No.:    20901                                         

4. GFA of Property Registration: 12,102.03       square meters

    Excursus:     Attics                         

 

- 4 -



--------------------------------------------------------------------------------

             Garages             

             Bicycle storage Rooms             

 

5. Usage of the House:   

    industrial warehouse

 

6. Architectural Structure:   

      reinforced concrete structure

 

7. Year of the House Built:   

 

Article 2: The other information of the house.

1. The status of joint ownership (use) of the real estate is    [1]     (Only
select an item)

[1] The seller guarantees that other than the ownership certificate held by the
owner of the house, there is no other joint ownership certificate.

[2] The Joint Housing Ownership Certificate No.             . The seller
guarantees the sale of the house has been agreed by all owners of the house.

2. Mortgage status of real estate is  [1] (Only select an item)

[1] The seller guarantees the house is not mortgaged when signing this
agreement.

[2] The house has been mortgaged before singing this agreement. The seller
guarantees that he will release the mortgage before applying for registration of
transfer of housing ownership, and cancel the corresponding mortgage
registration. The seller is in charge of all the corresponding fees.

3. Leasing status of real estate is  [1] (Only select an item)

[1] The seller guarantees the house is not leased to others when singing this
agreement.

[2] The house has been leased to others before signing this agreement. The
seller guarantees that the lessee gave up the preemption. The seller ensures
that he will release the lease before delivering the house, and cancel the
corresponding lease registration. The seller is in charge of all the
corresponding fees.

4. Property management status of real estate is    [2]     (Only select an item)

[1]                                         
                                        is in charge of the property management
currently.

[2] The house has not been included in the property management

5. Accessories of the house transferred to the buyer are listed on the
Attachment One.

Article 3: The price of the house.

The price of the house (including the accessories listed on the Attachment One)
is RMB ( ¥ 32,313,566.00 Yuan), namely thirty two million three hundred and
thirteen thousand five hundred and sixty six only.

The amount of money paid by the buyer shall be equivalent to the amount received
by the seller.

Article 4: Payment of the house shall be deposited into the designated fund
escrow account for real estate trading before applying for transfer registration
of housing ownership. After transfer registration of housing ownership is
approved, the seller may withdraw the payment for house according to relevant
provisions on fund escrow in real estate trading.

Term of the payment is in accordance with    [1]     (Only select an item)

[1] Lump-sum payment:

The buyer shall make a lump-sum payment of RMB ( ¥ 32,313,566 Yuan), namely
thirty two million three hundred and thirteen thousand five hundred and sixty
six only, in accordance with the house price prescribed in Article 3 of this
agreement before January 21, 2011.

[2] Installment payment:

The buyer shall pay          % of the price mentioned in Article 3 of this
agreement. The amount is RMB ( ¥      Yuan), namely             (in words).

The buyer shall pay          % of the price mentioned in Article 3 of this
agreement. The amount is RMB ( ¥          Yuan), namely             (in words).

The buyer shall pay          % of the price mentioned in Article 3 of this
agreement. The amount is RMB ( ¥             Yuan), namely             (in
words).

 

- 5 -



--------------------------------------------------------------------------------

[3] By Loan:

 

 

[4] Alternative methods

 

 

After receiving the corresponding housing price, the seller shall provide
receipt vouchers timely; once the buyer pays out the housing price, the seller
shall provide legal receipt voucher of the total amount timely.

Article 5: Liability of the buyer for breach of agreement due to deferred
payment.

1. In the case that the buyer could not make the corresponding payment within
the agreed deadline prescribed in Article 4, the two parties agree to the
following settlements subject to the period overdue (accumulation not
applicable):

(1) In case the payment is less than     7     days overdue, the days overdue
commence from the next day of the agreed date for corresponding payment
mentioned in the Article 4 to the date the corresponding payment is made; the
buyer shall pay 0.01% of the housing price agreed in Article 3 as penalty for
every day in arrears, and the agreement continues to be effective.

(2) In case the payment is more than     7     days overdue, the seller has the
right to terminate this agreement. Within   700 days after the notice for
termination of this agreement sent by the seller is served to the buyer, the
buyer shall return the house to the seller, and pay 1.00 % of the housing price
agreed in Article 3 as penalty. In the case that the buyer requires the
continuance of the agreement, provided the seller agrees, the buyer shall pay
 0.01% of the housing price agreed in Article 3 as penalty for the days overdue,
and the agreement continues to be effective. The days overdue commence from the
next day of the agreed date for corresponding payment mentioned in Article 4 to
the date the corresponding payment is received by the seller.

2. In the case that the buyer could not pay the corresponding money on time
which is agreed in Article 4 because of the refusal of his loan application by
the bank or Housing Accumulation Fund Management Institution before the date of
            /        , the two parties agree to terminate this agreement, return
the house and make refund, cancel the applications for the registration of
transfer of housing ownership and the change of the land use right registration
and proceed with the settlement with the method      as follow (Only select an
item):

(1)   The buyer will not pay the penalty to the seller.

(2)

 

        /

Article 6: Handover.

The seller shall prepare the house for handover before the date of January 30,
2011, and inform the buyer to check the house in written form. Within     7    
days after the aforesaid notice is served to the buyer, the buyer shall check
the house and the accessories specified in Attachment One together with the
seller. If the actual status conforms to what the two parties has then agreed,
the seller shall hand over the key to the house and its accessories to the
buyer, which signifies the handover of the house. All the risks of damages or
loss are born by the buyer after the handover of the house.

Where the failure of handover lies in the fault of the buyer, it may be settled
in the way of:

negotiation by both parties.                                        
                                                     

Article 7: Liability of the seller for breach of agreement due to deferred
handover.

In the case that the seller could not hand over the house and its accessories to
the buyer within the agreed deadline prescribed in Article 6, the two parties
agree to the following settlements subject to the period overdue (accumulation
not applicable):

1. In case the handover is less than     7     days overdue, the days overdue
commence from the next day of the agreed date for handover of the house and its
accessories mentioned in Article 6 to the actual handover date; the seller shall
pay 0.01% of the housing price agreed in the Article 3 as penalty for every day
in arrears,, and the agreement continues to be effective.

2. In case the payment is more than    7     days overdue, the buyer has the
right to terminate this

 

- 6 -



--------------------------------------------------------------------------------

agreement. Within   70 days after the notice for termination of this agreement
sent by the buyer is served to the seller, the seller shall give the received
payment for the house back to the buyer, and pay   1.00 % of the housing price
agreed in Article 3 as penalty. In the case that the seller requires the
continuance of the agreement, provided the buyer agrees, the seller shall pay
  0.01% of the housing price agreed in Article 3 as penalty for the days
overdue, and the agreement continues to be effective. The days overdue commence
from the next day of the agreed date for handover of the house and its
accessories mentioned in Article 6 to the actual handover date.

Article 8: Housing maintenance fund is agreed as     [1]     (Only select an
item):

[1] In the case that the seller has never paid the housing maintenance fee, the
arrears of housing maintenance fund shall be paid as     (2)     (Only select an
item):

(1) The seller pays the unpaid fund.

(2) The buyer pays the unpaid fund                                         
                                         
                                                                       

[2] In the case that the seller has paid the housing maintenance fund, the
settlement is agreed as  / (Only select an item):

(1) The balance of the fund account will be transferred to the buyer.

(2) The buyer pays the amount of the money which is the same as the balance of
the fund account to the seller within        days after registration of transfer
of housing ownership. Liability of the buyer for breach of agreement due to
deferred payment shall be subject to Article 5 of the agreement.

Article 9: The seller guarantees that the house conditions are in conformity
with those described in Article 1, Article 2 and Attachment One, and that there
is no ownership, credit & debt or preemption dispute. In the case that the two
parties get into trouble after this agreement comes into force because of the
dispute on house conditions or other conditions, or on ownership, credit & debt,
or preemption dispute, the seller shall pay   1.00% of the housing price agreed
in Article 3 as penalty to the buyer; Where there is other damages on the part
of the buyer, the seller shall otherwise shoulder the corresponding liability
for damages according to law.

Article 10: The seller’s commitment on house and its accessories.

When handing over the house, provided that any damage or loss of the house and
its accessories prescribed in Article 1 and Attachment One is found, it may be
settled in the way of   [2]   after confirmation of the aforesaid things by the
two parties: (Only select an item)

[1] Within       days after handover, the seller shall pay              (agreed
or evaluated) amount of money resulting from damages or loss to the buyer as
penalty; In the case that the buyer pays the corresponding money which is agreed
in Article 3 in the agreed deadline prescribed in Article 4 while the seller
does not pay the penalty on time as prescribed in the article, the seller shall
pay double penalty to the buyer within       days after the notice sent by the
buyer is served to him.

[2]                 negotiation by both
parties                                                                 

Article 11: Agreement on change registration of households.

The seller guarantees cancellation of all registered household relationship with
respect to the domicile within   0    days after transfer registration of
housing ownership. In the case that the change registration is deferred, the
days overdue commence from the next day of the agreed date for change
registration to the actual registration date; the seller shall pay     0.01% of
the housing price agreed in the Article 3 as penalty for every day in arrears;
Where there is other damages on the part of the buyer, the seller shall shoulder
the corresponding liability for damages according to law.

Article 12: Agreement on transfer registration of housing ownership.

The two parties shall apply for registration of transfer of housing ownership
within   20  days after this agreement comes into force. If the registration of
transfer of housing ownership isn’t finished within the agreed time limit due to
any party, the responsible party shall shoulder the liability for breach of this
agreement according to the days overdue ; Where there is other damages on the
part of another party, the responsible party shall shoulder the corresponding
liability according to law:

1. In the case that the seller shall bear the liability for breach of agreement,
the settlements shall be agreed as             (accumulation not applicable):

(1) In case that the registration of transfer is less than     7     days
overdue, the days overdue commence from the next day of the agreed date for the
said registration to the actual registration date; the seller shall pay 0.01%0
of the housing price agreed in Article 3 as penalty for every day in arrears to
the buyer, and the agreement continues to be effective.

 

- 7 -



--------------------------------------------------------------------------------

(2) In the case that the payment is more than   7       days overdue, The buyer
has the right to return the house to the seller. Within 10 days after the notice
for return sent by the buyer is served to the seller, the seller shall give the
payment for the house back to the buyer, and pay   1.00      % of the housing
price agreed in Article 3 as penalty to the buyer. In the case that the seller
requires no return of the house, provided the buyer agrees, the seller shall pay
 0.01%  of the housing price agreed in Article 3 as penalty for every day in
arrears to the buyer; and the agreement continues to be effective. The days
overdue commence from the next day of the agreed date for registration of
transfer of housing ownership to the actual registration date.

2. In the case that the buyer shall bear the liability for breach of agreement,
the settlements shall be agreed as follows (accumulating not applicable):

(1) In case that the registration of transfer is less than     7  days overdue,
the days overdue commence from the next day of the agreed date for the said
registration to the actual registration date, the buyer shall pay 0.01%       of
the housing price agreed in Article as penalty for every day in arrears to the
seller; and the agreement continues to be effective.

(2) In case that the registration of transfer is more than     7 days overdue,,
the seller has the right to terminate this agreement. Within     7 days after
the notice for termination of this agreement sent by the seller is served to the
buyer, the buyer shall return the house and its accessories to the seller, and
pay     1.00% of the housing price agreed in Article 3 as penalty to the seller.
Where the buyer requires continuance of the agreement, provided the seller
agrees, the buyer shall pay 0.01% of the housing price agreed in Article 3 as
penalty for every day in arrears to the seller, and the agreement continues to
be effective. The days overdue commence from the next day of the agreed date for
registration of transfer of housing ownership to the actual registration date.

Article 13: Agreement on change registration of the land use right.

1. The type of the state-owned land use right of the house is
        “Transfer”         (“transfer”, “allocation” or “            ”) (Only
select an item)

2. The two parties shall apply for change registration of use right of land
where the house locates after registration of transfer of housing ownership. If
the original type of the state-owned land use right of the house is
non-transfer, the land transfer fee or land revenue shall be paid in the way of
/ when dealing with the change registration of the land use right (Only select
an item):

[1] The above-mentioned fee shall be paid by the seller.

[2]             /                             
                                         
                                         
                                         
                                             

Article 14: Agreement on taxes, fees, commissions and other relevant interests.

1. During the sale of the house, relevant taxes should be handled in the way of
 [1]  (Only select an item):

[1] Each party shall pay for the taxes respectively in accordance with relevant
national, provincial and municipal provisions.

[2]                                          
           /                              
                                         
                                         
                                             

2. Intermediary agency commission for sales of houses shall be handled in the
way of  [1]  (Only select an item):

[1] In the case that both parties have never entrust any real estate brokerage
firm to purchase and sell the house on their behalf, there will be no need for
them to pay intermediary agency commission for sales of houses.

[2] Both parties shall pay relevant intermediary agency commission for sales of
houses respectively according to relevant provisions of state, province and
municipality.

[3]                                         
                                         
                                            .

3. The seller shall pay for the property management fee and related facility-use
fee that is incurred before the transfer of housing ownership and the buyer
shall pay for the property management fee and related facility-use fee that is
incurred after the transfer of housing ownership.

4. The buyer has full ownership of house after registration of transfer of
housing ownership. The two parties shall apply for going through the transfer
procedures of property management and related facilities within     50     days
after registration of transfer of housing ownership.

Article 15: The buyer shall not change the architectural structure, load-bearing
structure and usage after the transfer of housing ownership. Unless this
agreement and its attachments prescribe

 

- 8 -



--------------------------------------------------------------------------------

otherwise, the buyer has the right to share associated common areas, facilities
and equipment with other right-holders during the use of the house, and takes on
obligations according to its floor area and the area of common areas and houses.

Article 16: In the case that any party can not perform the agreement due to
force majeure and this party immediately notifies the other party within
  7  days, and provides evidence within a reasonable time, the said party shall
be exempted from the liability for breach due to the failure to perform all or
part of articles of this agreement resulting from force majeure.

Article 17: All disputes arising during the performance of this agreement shall
be settled through friendly negotiations. If the negotiations fail, it may be
settled in the way of   [1]   (Only select an item):

[1] To submit the dispute to Suzhou Arbitration Commission.

[2] To file a lawsuit with a people’s court.

Article 18: Attachment Two is a supplemental agreement to this agreement which
provides matters not covered in this agreement.

Article 19: Attachments and this agreement have the same legal effect. All the
words, whether the fixed words or the otherwise chosen or filled words, in
attachments and this agreement have the same legal effect.

Article 20: This agreement together with attachments and signature & seal page
have     12    pages. This agreement is prepared in       4   copies, and the
original and the copies have the same legal effect. The electronic version of
this agreement is filed in network database of Real Estate Market Management
Office of Suzhou City for reference. The seller, the buyer, and the Housing
Ownership Registry hold one printed copy of this agreement respectively.

Article 21: This agreement shall come into force upon the signature of the two
parties.

 

- 9 -



--------------------------------------------------------------------------------

Attachment One: List of House Accessories

 

I. Decoration condition of real estate is
  [1]                                      
                                         
                                                               [1] Fully
renovated apartment:                                       
                                         
                                         
                                        [2] Rough
apartment:                                      
                                         
                                         
                                                          II. Facilities and
equipment is / are   [1, 2]                                         
                                         
                                                                [1] Water
supply:                                      
                                         
                                         
                                                                  [2] Power
supply:                                      
                                         
                                         
                                                                  [3] Gas
supply:                                      
                                         
                                         
                                                                      [4]
Kitchen equipment:                                      
                                         
                                         
                                                          [5] Sanitary
equipment:                                       
                                         
                                         
                                                         [6] Communication
equipment:                                       
                                         
                                         
                                             [7] Electrical
equipment:                                       
                                         
                                         
                                                   [8] Anti-theft
devices:                                       
                                         
                                         
                                                         [9] Parking
space:                                        
                                         
                                         
                                                                [10]
Furniture:                                      
                                         
                                         
                                                                       
[11] Others:                                                                   
                                         
                                         
                                                III. Outbuilding(s) without
registration is/are [1] Affiliate
attic(s):                                      
                                         
                                         
                                                                [2] Affiliate
garage(s):                                       
                                         
                                         
                                                           [3] Affiliate bicycle
storage room(s):                                       
                                         
                                                                             

Attachment Two: Supplemental Agreement

I. Co-owner(s)

II. Others

See supplemental agreement to “Agreement for Sales of Buildings in Stock” signed
by the two parties on January 6, 2011

 

- 10 -



--------------------------------------------------------------------------------

Signatures and Seals of All Parties

 

Seller (seal): Wearnes Global (Suzhou) Co., Ltd.   Buyer (seal): MFLEX (Suzhou)
Co., Ltd.           [seal: illegible]        [seal: MFLEX (Suzhou) Co., Ltd.]
Principal (seal):     Principal (seal): Legal Representative (seal):     Legal
Representative (seal): Lei Jin Guardian (seal):     Guardian (seal): Entrusted
Agent (seal): [illegible signature]   Entrusted Agent (seal): Real Estate
Intermediary     Real Estate Intermediary Agency Broker (seal):     Agency
Broker (seal): Date:  

 

    Date:  

 

  Signed at: Real Estate Trading Management Center of Wuzhong District, Suzhou
City         Printed by: Shen Qin         Printing Date: January 6, 2011

 

- 11 -



--------------------------------------------------------------------------------

[illegible seal]

 

- 12 -